Case 1:19-cv-05726-CM Document 30 Filed 09/10/21 Page1of8
Case 1:19-cv-05726-CM Document 29 Filed 08/30/21 Page 1 of 6

 

r

 

 

 

 

: ( USDC SDNY _
UNITED STATES DISTRICT COURT | DOCUMENT
SOUTHERN DISTRICT OF NEW YORK | ELECTRONICALLY FILED
x [DOCH
MARIA E. SIERRA, [DATE FILED: Glajoy |
Plaintiff, CONFIDENTIALITY
AGREEMENT AND
yy. PROTECTIVE ORDER

 

NATIONAL RAILROAD PASSENGER CORP.
Case No, 19-cv-05726-CM

Defendant.

 

Xx
WHEREAS, Plaintiff MARIA E. SIERRA and Defendant NATIONAL RAILROAD

PASSENGER CORPORATION intend to produce certain documents and information that they
deem to be confidential or otherwise inappropriate for public disclosure;

WHEREAS, Plaintiff and Defendant will only produce these documents and information
if appropriate protection for their confidentiality is assured.

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by attorneys
for Plaintiff MARIA E. SIERRA and Defendant NATIONAL RAILROAD PASSENGER
CORPORATION (“Amtrak”), as follows:

a. As used herein, “Action” shall mean the pending action between Plaintiff and
Defendant captioned Maria E. Sierra vy. National Railroad Passenger Corp., 19-cv-05276 (CM).

b. “CONFIDENTIAL MATERIAL.” shall include all documents or other materials
that each party to this action may in good faith determine should be designated as
“CONFIDENTIAL MATERIAL."

c. CONFIDENTIAL MATERIALS shall be used solely for the purpose of pursuing

and contesting the causes of action presented in this Action, and not for any other purpose (i.e.,

4820-39 [2-5238v. I

 

 
Case 1:19-cv-05726-CM Document 30 Filed 09/10/21 Page 2 of 8
Case 1:19-cv-05726-CM Document 29 Filed 08/30/21 Page 2 of 6

other than the evaluation, preparation, presentation or settlement of claims or defenses in the
Action).

d. The documents designated as “CONFIDENTIAL MATERIAL(S)” shall not be
disclosed or disseminated to any person other than a party to the Action, except the following
individuals, unless and until this Court rules that there may be further disclosure:

(i) counsel of record for the respective parties, namely: attorneys for the
plaintiff, Steven L. Barkan, P.C., and attorneys for the defendant, Landman Corsi Ballaine
& Ford, P.C., agents from Amtrak’s Claims Department, and any Amtrak in-house counsel
directly involved with oversight of this case;

(ii) employees of such counsel assigned to and necessary to assist in the
litigation;

(iii) | non-party experts or independent consultants engaged by counsel or the
parties to assist in prosecuting or defending the claims presented, provided that each non-
party expert or independent consultant has the need to learn the content of such
CONFIDENTIAL MATERIAL and has signed an undertaking in the form of Exhibit A
before being provided with CONFIDENTIAL MATERIAL protected by this Protective
Order; and

(iv) any other person as to whom the parties first agree in writing and who sign
the form set forth in Exhibit A before being provided with discovery materials protected
by this Protective Order.

These restrictions may be altered or supplemented only by written stipulation between the

parties filed with and approved by the Court or by order of the Court on motion.

4820-3912-5238~. i

 

 
Case 1:19-cv-05726-CM Document 30 Filed 09/10/21 Page 3 of 8
Case 1:19-cv-05726-CM Document 29 Filed 08/30/21 Page 3 of 6

e. Counsel for both parties may designate deposition exhibits or portions of deposition
transcripts as Confidential by indicating on the record during the deposition that a question relates
to CONFIDENTIAL MATERIAL(S), in which event the reporter will designate the transcript
and/or exhibit as Confidential.

f. If either party objects to the designation of CONFIDENTIAL MATERIAL(S) as
confidential, the objecting party shall state such objection in writing, and counsel shall attempt to
resolve such conflict in good faith. If the conflict cannot be resolved among counsel, the
designating party’s attorney shall, within thirty (30) days of the initial objection, request by motion
that the Court maintain the “Confidential” designation. Any such materials shall be treated as
Confidential until the parties resolve the conflict or the Court issues its ruling regarding the
conflict. If the designating party does not file a motion within 30 days of (the initial objection) that
the Court maintain the designation, the materials will no longer be deemed confidential or be
covered in this Order.

g. If a patty seeks to file CONFIDENTIAL MATERIAL with the Court or reveal the
contents thereof, the party shall first contact all counsel in an attempt to resolve all issues relating
to confidentiality. In the event that no resolution may be obtained, a party may make an application
to the Court for permission to file under seal the specific portions of those papers disclosing
CONFIDENTIAL MATERIAL(S) and shall indicate whether any other party objects to that
request. No materials shall be filed under seal unless the Court has issued an order approving the
filing, in which event the filing shall follow the District Court rules applicable to filing under seal.

h, This Confidentiality Agreement and Protective Order shall not prevent or prejudice

any party from applying to the Court for appropriate relief, for further or additional protective

4820-3912-5238v.1

 

 
Case 1:19-cv-05726-CM Document 30 Filed 09/10/21 Page 4 of 8
Case 1:19-cv-05726-CM Document 29 Filed 08/30/21 Page 4 of 6

orders, or from agreeing with the other party to a modification of the Protective Order, subject to
the approval of this Court.

i. Nothing in this Confidentiality Agreement and Protective Order shall be construed
to limit a party’s use of their own CONFIDENTIAL MATERIAL in any manner. If a party does
not attempt to file materials it labeled as “CONFIDENTIAL MATERIAL” under seal, the
material(s) will no longer be covered by this Order.

j. Nothing in this Confidentiality Agreement and Protective Order shall be deemed a
waiver of any right any party otherwise might have under the Freedom of Information Act, the
Federal Rules of Civil Procedure, or the doctrines of attorney-client privilege or attorney work
product,

k. This Confidentiality Agreement and Protective Order shall be binding upon the
parties immediately upon signature and shall be submitted to the Court for entry as an Order,

1. Within sixty (60) days after final termination of this litigation, either by settlement,
by expiration of the time to appeal, or after issuance of the appellate mandate after an appeal,
receiving counsel of record shall either certify destruction of all CONFIDENTIAL MATERIAL
including all copies, abstracts, or summaries, and documents containing information taken from
CONFIDENTIAL MATERIALS (but excluding any materials which in the judgment of receiving
counsel are his work product) or return them to the producing person. However, one counsel of
record for each party may retain the CONFIDENTIAL MATERIAL, solely for reference in the
event of a dispute over the use or dissemination of information subject to the terms of this Order
or over compliance with the final judgment. The retaining counsel of record shall secure and

maintain restricted access to these CONFIDENTIAL MATERIAL(S).

4820-39 [2-5238v.1

 
Case 1:19-cv-05726-CM Document 30 Filed 09/10/21 Page 5 of 8
Case 1:19-cv-05726-CM Document 29 Filed 08/30/21 Page 5 of 6

m. The Southern District of New York retains jurisdiction of all matters arising under
this Protective Order.

n. Nothing in this Confidentiality Agreement and Protective Order operates to create
an admission by any party that confidential information disclosed in this case is relevant or
admissible. Each party specifically reserves the right to object to the use or admissibility of all
CONFIDENTIAL MATERIALS disclosed, in accordance with applicable law and Court rules.

0. Pursuant to the Individual Practices and Procedures for Chief Judge Colleen
McMahon, the parties agree to the following:

The parties understand that the Court’s “so ordering” of this stipulation does
not make the Court a party to the stipulation or imply that the Court agrees
that documents designated as “Confidential” by the parties are in fact
confidential.

It has been this Court’s consistent experience that confidentiality
stipulations are abused by parties and that much material that is not truly
confidential is designated as such. The Court does not intend to be a party
to such practices. The Court operates under a presumption that the entire
record should be publicly available.

The Court does not ordinarily file decisions under seal or redact material
from them. If the Court issues a decision in this case that refers to
“confidential” material under this stipulation, the decision will not be
published for ten days. The parties must, within that ten-day period, identify
to the Court any portion of the decision that one or more of them believe
should be redacted, provide the Court with the purportedly confidential
material, and explain why that material is truly confidential. The Court will
then determine whether the material is in fact genuinely deserving of
confidential treatment. The Court will only redact portions of a publicly
available decision if it concludes that the material discussed is in fact
deserving of such treatment. The Court’s decision in this regard is final.

4820-39 12-5238v. f

 

 
M Document 30 Filed 09/10/21 Page 6 of8
M Document 29 Filed OB/AO)21 Page 6 of 6

Respectfully submitted,

FOR THE DEFENDANT,
NATIONAL RAILROAD PASSENGER CORP.

BY

 

Sophia Hee JNJ

Rachel ee a

Landman Corsi Ballaine & Ford, P.C.
120 Broadway 13" Floor

New York, NY 10271

(212) 238-4800

 

  

 

Steven L. Baran \

STEVEN L. BARKAN, P.C.
Attorneys for Plaintiff

445 Broad Hollow Road, Suite 25
Melville, New York 11747

(516) 338-3688

sbarkanlawi@verizon.net

 

4820-3912-5238v.1

 

 
Case 1:19-cv-05726-CM Document 30 Filed 09/10/21 Page 7 of 8
Case 1:19-cv-05726-CM Document 29-1 Filed 08/30/21 Page 1 of 2

EXHIBIT A

 

4820-39 12-5238. t

 
Case 1:19-cv-05726-CM Document 30 Filed 09/10/21 Page 8 of 8
Case 1:19-cv-05726-CM Document 29-1 Filed 08/30/21 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
MARIA E. SIERRA,
Plaintiff, NON-DISCLOSURE
AGREEMENT
¥.
NATIONAL RAILROAD PASSENGER CORP. Case No. 19-cv-05726-CM
Defendant.
xX
I, , acknowledge that I have read and

 

understand the Confidentiality Agreement and Protective Order in this action governing the non-disclosure
of those portions of Discovery Material that have been designated as Confidential. I agree that I will not
disclose such Confidential Material to anyone other than for the purposes of this litigation (i.c., other than
those persons identified in paragraph (d) in the Confidentiality Agreement and Protective Order in this
action) and that, at the conclusion of the litigation, I will return all discovery information to the party or
attorney from whom I received it. By acknowledging these obligations under the Confidentiality
Agreement and Protective Order, I understand that [am submitting myself to the jurisdiction of the United
States District Court for the Southern District of New York for the purposes of any issue or dispute arising
hereunder and that my willful violation of any term of the Confidentiality Agreement and Protective Order

could subject me to punishment for contempt of Court.

Dated:

 

4820-3912-5238v.1

 

 
